Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 10/13/2021, are accepted and do not introduce new matter. 
Previous 112(a) rejections of claims 59 and 60 are overcome by amendment. Previous specification and drawing objections are now moot. 
Claims 39, 41, 43-50, 52, 54-60 are pending; claims 41, 43, 45, 46, 49 and 54-56 are withdrawn for belonging to non-elected Species; and Claims 1-38, 40, 42, 51 and 53 are cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of alignment features” in claim 39. This term invokes 112(f) because it uses a generic placeholder “features”, it’s modified by functional language “to align the nozzle”, and it is not modified by any structure in the claim. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 52 recites the limitation "the first and second fastening elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 44 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Tiberghien et al (U.S. 7,753,415) in view of Ferguson (U.S. 4,014,467) and Bravo (U.S. 6,053,539).
Regarding claims 39, Tiberghien discloses a nozzle for applying an application agent onto a component and for fastening to a change system, the nozzle comprising: a nozzle body (601); a holding recess (606) defined in an outer surface of the nozzle body, wherein the change system includes a plurality of alignment features (546) disposed in the holding recesses when the nozzle is engaged with the change system, wherein the holding recess receives the alignment feature to align the nozzle and cause a substantially radially loading of the holding recess into an axial loading of the nozzle (balls are loaded radially and apply load against walls of 606 to prevent movement). However, Tiberghien fails to disclose the holding recess is a 
Ferguson discloses a change system wherein a body (20) having alignment features which include a plurality of holding recesses (28).
The substitution of one known element for another would have been obvious to one having ordinary skill in the art at the time the invention was filed since the substitution of the plurality of recesses of Ferguson would have yielded predictable results, namely, also providing a lateral loading to prevent rotation (purpose of the invention of Ferguson).
Bravo teaches a connection between a male conduit (22) and a female conduit (12), as seen in Fig 2, wherein alignment features (88) are operable to fix the conduits only in a single predetermined rotational angular position (as seen in Fig 2, once features 88 are placed, only a single rotational angular position of the conduits is achieved). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiberghien to incorporate the teachings of Bravo to provide features which fix the nozzle body only in a single predetermined rotational angular position in order to better lock the two pieces with one another (as disclosed in col 4, lines 43-49 of Bravo); furthermore, the invention of Tiberghien prioritizes lack of relative rotation between the pieces (see Par 0014), as such, this modification would benefit the device of Tiberghien.
Regarding claim 44, Tiberghien, Ferguson and Bravo teach the nozzle of claim 39, wherein the holding recesses are circumferentially spaced apart on the nozzle body (as seen in Fig. 4 of Ferguson).
claim 59, Tiberghien, Ferguson and Bravo teach the nozzle of claim 39, wherein the plurality of holding recesses are rotationally asymmetrically spaced from each other (as seen in Fig 2 of Bravo, the recesses that correspond to features 88 are rotationally asymmetrically spaced from each other).  

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Tiberghien, Ferguson and Bravo, as applied above; and further in view of Dederich (U.S. 5,271,566).
Regarding claim 47, Tiberghien, Ferguson and Bravo teach the nozzle of claim 39. However, they do not disclose the nozzle being a slot nozzle configured for producing seam seals on motor vehicle bodies.
Dederich teaches a slot nozzles (discloses as a flat nozzle 26, seen in Fig 2 and disclosed in col 3, lines 37-44).
The substitution of one element for another would have been obvious to one having ordinary skill in the art at the time the invention was made, since the substitution of a slot nozzle taught by Dederich or any known nozzle would have yielded predictable results, namely, the ability to produce the desired spray pattern by selecting known nozzle shape. The present combination teaches a nozzle capable of producing seam seals on motor vehicles (Examiner notes that an intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention. An intended use recitation in the body of a claim is a description of how the claimed apparatus is to be used and typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or .

Claims 48, 50, 52, 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Tiberghien et al (U.S. 7,753,415) in view of Bravo (U.S. 6,053,539).
Regarding claim 48, Tiberghien discloses a change system (50) for interchangeable nozzles comprising: a nozzle including a nozzle body (601) and at least one holding recess (606) defined in an outer surface of the nozzle body, the nozzle body having an axis (along flow direction), a receptacle (501) having a cylindrical inner contour for receiving a fastening base of the nozzle in a mechanical engagement (section of nozzle which includes the at least one holding recess of the nozzle), the receptacle including a first fastening element (546) complementary to the holding recess of the nozzle (as seen in Figs 9-13), the first fastening element disposed in an opening (545) of the receptacle and configured to inhibit engagement of the nozzle and the receptacle, and a pusher (541), movable in a direction orthogonal to the axis of the nozzle, the pusher being disposed around the nozzle and the receptacle and configured to push the fastening element from the opening of the receptacle into the holding recess of the nozzle body (as shown in Fig. 9-13). However, Tiberghien does not teach the receptacle and the nozzle being engaged only in a single predetermined rotational angular position. 
Bravo teaches a connection between a male conduit (22) and a female conduit (12), as seen in Fig 2, wherein fasteners (88) are operable to fix the conduits only in a single 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tiberghien to incorporate the teachings of Bravo to provide fasteners which fix the nozzle body only in a single predetermined rotational angular position in order to better lock the two pieces with one another (as disclosed in col 4, lines 43-49 of Bravo); furthermore, the invention of Tiberghien prioritizes lack of relative rotation between the pieces (see Par 0014), as such, this modification would benefit the device of Tiberghien.
Regarding claim 50, Tiberghien and Bravo teach the change system of claim 48, wherein the receptacle includes a second fastening element (546 of Tiberghien) circumferentially spaced apart from the first fastening element (as seen in Figs 9-13).
Regarding claim 52, Tiberghien and Bravo teach the change system of claim 50, wherein the wall of the receptacle has at least two openings (5421 of Tiberghien) which are circumferentially spaced apart from one another, and wherein the first and second fastening elements are each inserted into one of the at least one openings (as seen in Figs 9-13).
Regarding claim 57, Tiberghien and Bravo teach the change system of claim 48, further comprising an elastic sealing element (502 of Tiberghien), against which the nozzle is pressed axially by the fastening element.
Regarding claim 60, Tiberghien and Bravo teach the change system of claim 48, wherein the least one holding recess includes three holding recesses rotationally asymmetrically spaced 
The prior art discloses the claimed invention except for having three recesses. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include three recesses, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 VI B). In the present case, adding an additional recess to have three in total would further aid in fixing the two pieces together. 

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Tiberghien and Bravo, as applied above; and further in view of Tweitmann et al. (U.S. 8,933,365).
Regarding claim 58, Tiberghien and Bravo disclose the change system of claim 48. However, they fail to disclose including a nozzle change station for a plurality of nozzles, wherein the nozzle change station has a nozzle removal section configured for automatically removing an attached nozzle from the change system and has a nozzle transfer section configured for automatically mounting one of the plurality of nozzles on the change system.
Tweitmann teaches a nozzle change system, comprising a nozzle change station (3) for a plurality of nozzles (2) wherein the nozzle change station has a nozzle removal section (top area where the robotic arm can change nozzles), which is configured such that the automatic removal and attachment of nozzles can be made (as disclosed in the abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included a nozzle change station and automatic change system as .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 10/13/2021 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752